DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communications
The examiner acknowledges request for extension of time, request for continued examination under 37 CFR 1.114, amendment and remarks filed 05/17/2022.
Claim 1 is amended.  
New claims 16-17 are added.
Claims 1-17 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that Groups II, III and IV correspond to allowable Group I and should be reinstated.  This is not found persuasive because while the rejoinder clause permits rejoining withdrawn process claims with product claims, determination of allowability of Group I, claims 1-7 have not been made.   Once Group I is determined allowable, withdrawn process claims that are commensurate in scope with an allowable product/apparatus claim will be rejoined; and withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. See MPEP § 821.04.   Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement was deemed proper and made FINAL
However, TRANCHANT teaches cosmetic composition comprising microgel and magnetite and can be applied to the skin or used as makeup as described below.   Hence claims 8, 9 and 13 are included with claims 1-7.
Therefore, claims 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2020.
Claims 1-9 and 13-17 are under consideration.

Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/001212 filed 11/02/2018, and which claims benefit of EPO application 17196940.5 filed 10/17/2017.

Response to Arguments
Applicant's arguments filed 05/17/22 have been fully considered and the examiner finds the argument with regards to the magnetite persuasive.   For example, applicant argues that claim 1 specifically refers to entrapped organic substance as the basis for the weight ratio between the weight of the molecule and the weight of the copolymer in the microgel.   That not all the molecules in the feeding solution necessarily diffuse into the bared microgel particles.   That the encapsulation efficiency (EE) parameter defines the ratio between the weight of the molecule in the feeding solution and the weight of the molecule in the loaded microgels.   Thus, on the whole, the argument of pages 7-8 of the remarks filed 05/17/2022 is directed to the fact that magnetite or Fe2O3 is an inorganic substance while the instant claims require teh microgels to deliver organic active substances.  
Therefore, based on this, the examiner agrees with the applicant that presence of magnetite within the microgels or encapsulated in the microgels is different from the claims directed to organic active substance.
The rejection as presented in last office action mailed 11/17/2021 is thus not sustained.   However, because,  TRANCHANT clearly anticipates using its microgel top deliver organic active substances, the rejection is remade to address organic active substance noting that no specific active substances are named in the claims.   It is also observed that organic substances referred to in applicant’s specification that are hydrophobic includes octyl salicylate, diethylamino hydroxybenzoyl hexyl benzoate, benzophenone-4, citronellol, salicylic acid, escalol, and 2-ethylhexyl.   UVINUL is named but that is a proprietary name.   See at least page 9 of the instant specification as filed and claim 6   None of these active substances have been named in the claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as evidenced by EHLIS et al. (US 20110033400 A1) as applied to claim 1.
Claim 1 has been amended to say that the ratio of entrapped active organic substance to crosslinked polymer in the microgel is 500 microgram/mg to 10 mg/mg.   There is no demonstration in the as filed specification that the ratio in the range claimed provides unexpected results of the microgel entrapping the active organic substance.   No specific active organic substances have been claimed in claim 1. 
TRANCHANT discloses poly(oligo(ethylene glycol) methacrylate microgel that carry magnetite nanoparticles or biologically active substances (see the whole document with emphasis on the abstract; paragraphs [0029]-[0040]).   The product is used in cosmetic compositions (see at least paragraphs [0069], [0074]-[0076]); and the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and the composition may also contain surfactant, oil, pigments, dyes and biologically active products (paragraphs [0075], [0076]).    The abstract and paragraph [0050] teaches that the microgels may comprise organic actives.   Surfactants, oils and biologically active products (see at least claim 26). 
The ethylene glycol units, that is the n in the M(EO)nMA is 8-10 (paragraph [0035]) meeting the requirement of claim 1 as 8-10 anticipates 6-10.   The EO unit in the M(EO)2MA is 2 (paragraph [0034]) anticipating the requirement of claim 2 that there are 0-6 units EO.
Thus, for claim 1, TRANCHANT teaches microgel containing organic active substances namely surfactants, oils and biologically active products (see at least claim 26).
The difference between claim 1 and TRANCHANT as it regards active organic substance is that TRANCHANT while teaching ratio of magnetite/mg microgel by exemplifying incorporation of magnetite into the microgel, TRANCHANT does not teach ratio of active organic substance to microgel in the range claimed.   However, looking to the amount of magnetite incorporated in the microgel, the ordinary skilled artisan would be guided by that teaching at the effective date of the invention to incorporate an amount of active organic active agents in the microgel cosmetic composition, that when applied to the skin (see TRANCHANT claim 28) would predictably be used for the care of the skin.   There is no demonstration that the ratio in the ranges claimed provides unexpected results.    
 For claims 1 and 2, the ethylene glycol units, that is the n in the M(EO)nMA is 8-10 (paragraph [0035]) meeting the requirement of claim 1 as 8-10 anticipates 6-10.   The EO unit in the M(EO)2MA is 2 (paragraph [0034]) meeting the requirement of claim 2 that there are 0-6 units EO. 
For claim 5, the artisan would look to the teaching of magnetite where 14.4 mg magnetite is incorporated per 58 mg microgel and incorporate an amount of oil or biological active products that the cosmetic composition when applied to the skin would predictably care for the skin.   There is no demonstration that the ratio in the ranges claimed provides unexpected results.          
For claim 4, the microgel product is in the form of thin film dispersed in aqueous phase  (paragraphs [0014], [0015]) and the thickness or size varies from 350-450 micron (paragraph [0137]) and this range anticipates the range of 10-500 micron of claim 4.
For claim 9, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby anticipates the claim.
For new claim 16, oils meet the limitation of the active substance being hydrophobic. 
For new claim 17, the disclosed range of 350-450 microns overlaps the claimed range of 100-400 microns with the 350-400 micron intersecting points within the claimed range and 350-450 microns allows for 350-400 microns.
Thus, TRANCHANT renders claims 1-2, 4-5, 9 and 16-17 prima facie obvious.

Claims 1, 2, 3, 7, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as applied to claims 1 and 2.
Claims 3, 7, 8, 13 and 15 depend from claim 1.   Claim 14 depends on claim 2
TRANCHANT has been described above to render claims 1 and 2 prima facie obvious. 
Claims 3 and 15 limit the % amounts of the diethylene glycol methacrylate, the oligoethylene glycol methacrylate and the methacrylic acid monomeric units of the microgel.   
TRANCHANT teaches the microgel to comprise 80-90 mole% M(EO)2MA (which meets the diethylene glycol methacrylate), 5-15 mole% M(EO)2MA (which is oligoethylene glycol methacrylate) and 0.1-10 mole% methacrylic acid monomer (see paragraph [0041]) and the total number of moles of the components totals 100%.   
The difference between claims 3 and 15 and the different parts that make up the microgel in TRANCHANT is that in TRANCHANT, the methacrylic acid monomer is at 0.1 to 10 mole% while it is at 2-8 mole% in claim 3 or 3-7 mole% in claim 15.   The 0.1-10 mole% overlaps the claimed range of 2-8 mole% and 3-7 mole%.   The disclosed range of 0.1 to 10 mole% allows for the claimed range of 2-8 mole% and 3-7 mole% because the disclosed range intersects the claimed ranges at 2-8 mole% and 3-7 mole%.   
Therefore, at the effective date of the invention, one having ordinary skill in the art, guided by TRANCHANT that the total numbers of moles of the monomers should add up to 100% and also that the monomers are disclosed in ranges, would use amounts of the methacrylic acid monomers in % amounts that when combined with M(EO)2MA (which meets the diethylene glycol methacrylate) and M(EO)2MA (which is oligoethylene glycol methacrylate) would total 100%.   The motivation is to obtain a microgel composition such that when the mole% of the various monomeric units are added, the amount would be 100 % by selecting the mole % of the methacrylic acid monomer from the 0.1-10% that would when combined with the other two produce a microgel that would be monodisperse, pH-responsive and temperature-responsive and be able to incorporate organic molecules or inorganic particles such as magnetite.
For claim 7, the release characteristics recited is characteristic of the composition of claim 1.   Because TRANCHANT teaches the composition/product of claim 1, it would also be expected to have the recited characteristic release in claim 7.   Specifically, the microgel of TRANCHANT is also pH responsive to variations of pH (see the whole document and paragraph [01212]).
For claim 8, the makeup cosmetic composition of TRANCHANT contains oil or surfactant and TRANCHANT teaches the composition of claim 1.   While TRANCHANT teaches the composition of claim 1 and also teaches that the composition contains oil or surfactant, TRANCHANT does not teach the ionic strength recited in claim 8.   However, because TRANCHANT teaches the composition of claim 1 containing oil or surfactant, it will be reasonably expected that the same claimed composition and disclosed composition would have the same ionic strength.   Therefore, it would be reasonably expected that the composition of TRANCHANT inherently have ionic strength such as that claimed in claim 8.
For claim 13, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby meeting the limitation of the claim.
For claim 14, an oligo(ethylene glycol) methyl ether methacrylate (M(EO)nMA), with n being an integer ranging from 3 to 12 (paragraph [0035]) allows for n of 4 and 5, thereby rendering new claim 14 prima facie obvious.
Therefore, TRANCHANT renders claims 3, 7, 8, 13, 14 and 15 prima facie obvious.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as applied to claim 1, in view of YUHAN LEE et al. “Bioinspired Surface Immobilization of Hyaluronic Acid on Monodisperse Magnetite Nanocrystals for Targeted Cancer Imaging,” in Adv. Mater. 2008 November 3; 20 (21): 4154-4157, downloaded as pages 1-5.
TRANCHANT has been described above to render claim 1 prima facie obvious. 
Claim 6 further limits the cosmetic active organic substances to Octyl salicylate or hyaluronic acid or diethylamino hydroxybenzoyl hexyl benzoate or benzophenone-4 or citronellol or salicylic acid.   TRANCHANT differs from claim 6 by not disclosing any of the cosmetic active organic substances listed in claim 6.   
However, in the TRANCHANT teaches in paragraph [0017] that microgels have been known to be effective targeted delivery vehicles for active principles for treating cancer.   It is also known in the art that hyaluronic acid immobilized on particles of magnetite have been used for targeted drug delivery in the treatment of cancer (see the whole document of YUHAN LEE, the title).   Thus, at the effective date of the invention, the artisan would be motivated to include hyaluronic acid in the aqueous dispersion of magnetite and microgel with the expectation of targeted delivery of active agents. 
Therefore, TRANCHANT in view of YUHAN LEE renders claim 6 prima facie obvious.  

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613